MEMORANDUM **
Said Ismail Karshe, a native and citizen of Somalia, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum and granting his application for withholding of removal. We dismiss the petition for review.
Only final orders of removal are subject to direct review in the Courts of Appeals. See 8 U.S.C. § 1252(a)(1); see also Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order). Because the IJ granted Karshe withholding of removal, he is not subject to a “final order of removal.” We therefore dismiss his petition for review for lack of jurisdiction.
Because we lack jurisdiction in this matter, we do not reach Karshe’s claims that the IJ erred in determining that Karshe failed to demonstrate by clear and convincing evidence that he filed his application for asylum within one year of his entry into the United States. The issues raised in this petition for review may nevertheless be subject to later judicial review in the event a final order of removal is issued.
PETITION FOR REVIEW DISMISSED WITHOUT PREJUDICE.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.